—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered March 9, 1995, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Juviler, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
We agree with the court’s denial of that branch of the defendant’s omnibus motion which was to suppress identification testimony, since the lineup at issue was sufficiently attenuated from the warrantless arrest (see, People v Watson, 200 AD2d 643; see also, People v Conyers, 68 NY2d 982; People v Major, 215 AD2d 779). Further, we find that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions lack merit. Mangano, P. J., Bracken, Copertino and Pizzuto, JJ., concur.